UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 Commission File Number: 000-53543 For the month of: August, 2016 Ballard Power Systems Inc. 9000 Glenlyon Parkway, Burnaby BC, V5J 5J8, Canada Address of Principal Executive Office Indicate by check mark whether the registrant files or will file annual reports under cover: Form 20-F [ ] Form 40-F [X] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BALLARD POWER SYSTEMS INC. Date: September 15, 2016 /s/Tony Guglielmin Tony Guglielmin Chief Financial Officer EXHIBIT INDEX THE EXHIBITS FILED WITH THIS CURRENT REPORT ON FORM 6-K ARE HEREBY INCORPORATED BY REFERENCE INTO THE REGISTRANT’S REGISTRATION STATEMENTS ON FORM F-10 (FILE NO. 333-211780) AND FORM S-8 (FILE NOS. 333-156-161807), AND TO BE A PART THEREOF FROM THE DATE ON WHICH THIS REPORT IS SUBMITTED, TO THE EXTENT NOT SUPERSEDED BY DOCUMENTS OR REPORTS SUBSEQUENTLY FILED OR FURNISHED. Exhibit Description Certificate of Continuation, dated August 24, 2016 Notice of Articles, dated August 24, 2016
